Citation Nr: 0906561	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion, including brain damage and memory loss.

2.  Entitlement to service connection for tinnitus, including 
as secondary to the concussion residuals.

3.  Entitlement to service connection for a left hip and back 
disorder, including as secondary to the concussion residuals.

4.  Entitlement to service connection for a bilateral eye 
disorder, including as secondary to the concussion residuals.

5.  Entitlement to service connection for neuropathy of the 
left hand, including as secondary to the concussion 
residuals.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
December 1953 to January 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

As support for his claims, the Veteran testified at a video-
conference hearing in March 2008.  The undersigned Veterans 
Law Judge (VLJ) of the Board presided.  




FINDINGS OF FACT

1.  The Veteran does not have residuals of a concussion, 
including brain damage and memory loss, nor any competent 
evidence attributing any current post-concussive disorder to 
his military service.  There also is no indication he 
sustained a concussion during service or has any associated 
residuals of such an injury.

2.  The Veteran's claims for tinnitus, a bilateral eye 
disorder, a left hip and back disorder, and for neuropathy of 
the left hand are all predicated on the notion that he 
sustained a concussion while in the military and, as a 
result, has chronic residual disability.  But it has not been 
established that he has the underlying disability related to 
his military service, in turn meaning that any claimed 
consequent disability also necessarily is unrelated to his 
military service.


CONCLUSIONS OF LAW

1.  A post-concussive disorder was not incurred in or 
aggravated by the Veteran's military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  The Veteran's claimed tinnitus, a bilateral eye disorder, 
a left hip and back disorder, and neuropathy of the left hand 
also were not incurred in or aggravated by his military 
service and are not proximately due to, the result of, or 
chronically aggravated by a service-connected disability - 
in particular, his claimed residuals of a concussion 
disorder, inasmuch as it, too, is not service connected.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
January 2006.  This letter informed him of the evidence 
required to substantiate his claims, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
And as for the Dingess requirements, since the Board is 
denying his claims for service connection, the downstream 
disability rating and effective date elements of these claims 
are ultimately moot.  So not providing notice concerning 
these downstream elements of the claims is non-prejudicial, 
i.e., harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  See also 38 C.F.R. § 20.1102 (West 2002).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records (STRs) 
and service personnel records (SPRs).  And the Veteran has 
personally submitted personal hearing testimony, other 
personal statements, and copies of his service records.  
Therefore, the Board is satisfied the RO has made reasonable 
efforts to obtain any identified medical records.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

In addition, the Board finds that a VA compensation 
examination is not necessary to decide the claims as the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  See also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  It is 
significant that the Veteran's STRs and post-service medical 
records are unremarkable for a concussion, especially a 
currently diagnosed disability for residuals of a concussion, 
including brain damage and memory loss.  And without an 
underlying service-connected disorder to which his other 
disorders may be secondary, there is no ground for secondary 
service connection for his claims for tinnitus, bilateral eye 
disorder, neuropathy of the left hand, and left hip and spine 
disorder.  VA is not obligated to provide an examination for 
a medical nexus opinion where, as here, the supporting 
evidence of record consists only of lay statements.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  The 
Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for 
Residuals of a Concussion, and Secondary Service Connection 
for Tinnitus, Left Hip and Back Disorder, Bilateral Eye 
Disorder, and Neuropathy of the Left Hand

The Veteran essentially contends that he incurred a 
concussion during service as a result of fights with fellow 
soldiers, respectively in approximately January and October 
1954.  He claims that he was hospitalized after both fights, 
and that after the October 1954 fight, he was in a coma and 
suffered brain damage and memory loss.  He has been unable to 
remember details from the time of his fight until he awoke 
from the coma, allegedly after Christmas 1954.  He asserts, 
however, that he has suffered tinnitus, a left hip and spine 
disorder, eye injuries, and peripheral neuropathy of the left 
hand, as secondary conditions to his alleged underlying 
disorder of residuals of a concussion.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Unfortunately, most fatal to the claim for residuals of a 
concussion is that there simply is no medical evidence 
confirming the Veteran has a current disability from a 
concussion, including brain damage and memory loss.  As 
mentioned, proof of current disability is perhaps the most 
fundamental requirement for establishing entitlement to 
service connection.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
only may be awarded to an applicant who has disability on the 
date of his application, not for past disability).  See also 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  

In denying this claim, the Board also notes that there is no 
indication of a concussion or residuals of a concussion from 
his service treatment records (STRs), providing highly 
probative evidence against his claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  In fact, his STRs show that he was 
admitted to the Naval Hospital from October 1954 until 
January 1955 for psychiatric treatment, leading to his 
ultimate discharge from service in January 1955, for a pre-
existing emotional instability disorder.  But significantly, 
there is no record of treatment during service for any 
concussion, brain damage, or memory loss.  As a result, the 
Board finds that the Veteran's statements are not credible.

Moreover, even assuming, but not conceding, current residuals 
of a concussion, there is still no competent evidence 
attributing such a disorder to his active military duty.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The Board also 
emphasizes that the prolonged absence of any documented 
complaints provides highly probative evidence against this 
claim, and here, there are no records of post-service 
treatment concerning residuals of a concussion.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  

In addition to the medical evidence, the Board has considered 
the Veteran's lay statements, especially his personal hearing 
testimony, in support of his claim.  As a layman, not trained 
or educated in medicine, is not competent to offer a 
probative opinion as to whether he currently has residuals of 
a concussion.  Even if there was evidence of such a 
diagnosis, the Veteran is also not competent to relate any 
disability to his period of service, as this requires medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  

The Board turns its focus to his claims for secondary service 
connection.  Concerning this, disability that is proximately 
due to, the result of, or chronically aggravated by a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  
38 C.F.R. § 3.310(a) and (b) (2008).  In this regard, 
establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 
(1998) and Velez v. West, 11 Vet. App. 148, 158 (1998).



Regarding the remaining claims of tinnitus, bilateral eye 
disorder, left hip and back disorder, and neuropathy of the 
left hand, the Veteran's sole contention of entitlement to 
service connection is on a secondary basis-i.e., that each 
respective disorder is secondarily related to his claimed 
residuals of a concussion.  The Board must emphasize that an 
underlying disease or injury must first be service connected 
for the Veteran to claim secondary service connection.  38 
C.F.R. 3.310.  Here, the Board is denying service connection 
for residuals of a concussion, which the Veteran claims to be 
the underlying disorder, for the reasons discussed above.  
So, without service connection in effect for the underlying 
residuals of concussion disorder, there is no service-
connected disorder for which his claimed tinnitus, bilateral 
eye disorder, left hip and back disorder, and neuropathy of 
the left hand, may be secondary.  38 C.F.R. 3.310.  Even 
assuming, but not conceding, for sake of argument, that the 
claimed post-concussive disorder was service-connected, there 
is still no medical evidence of a nexus (i.e., link) between 
that and tinnitus, bilateral eye disorder, left hip and back 
disorder, and neuropathy of the left hand, respectively.  
Velez, 11 Vet. App. at 158.  See also Wallin v. West, 11 Vet. 
App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 
(1999) (both indicating, like Velez, that competent medical 
nexus evidence is required to associate the pancreatic 
disorder with the service-connected disability).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for residuals of a 
concussion, so there is no reasonable doubt to resolve in the 
Veteran's favor, and his claim must be denied.  Further, the 
preponderance of the evidence is against his claims for 
secondary service connection for tinnitus, bilateral eye 
disorder, left hip and back disorder, and neuropathy of the 
left hand.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

The claim for service connection for residuals of a 
concussion is denied.

The claim for service connection for tinnitus, including 
secondary to the concussion residuals, is denied.

The claim for service connection for a left hip and back 
disorder, including secondary to the concussion residuals, is 
denied.

The claim for service connection for a bilateral eye 
disorder, including secondary to the concussion residuals, is 
denied.

The claim for service connection for neuropathy of the left 
hand, including secondary to the concussion residuals, is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


